FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        February 1, 2019
                          _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 18-1405
                                                   (D.C. No. 1:16-CR-00161-RBJ-4)
 FILIP LUCIAN SIMION,                                         (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before LUCERO, PHILLIPS, and McHUGH, Circuit Judges.
                  _________________________________

      Filip Lucian Simion pleaded guilty to one count of conspiracy to import

MDMA (3,4-methylenedioxy-methamphetamine) into the United States and one

count of money laundering. He was sentenced to serve 132 months in prison.

Although his plea agreement contained a waiver of his appellate rights, he filed a

notice of appeal. The government has moved to enforce the appeal waiver in the plea

agreement pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004)

(en banc) (per curiam).




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied because: (1) Mr. Simion’s appeal is within the

scope of the appeal waiver; (2) he knowingly and voluntarily waived his appellate

rights; and (3) enforcing the waiver would not result in a miscarriage of justice.

      In response to the government’s motion, Mr. Simion states “that the

government’s Motion to Enforce Appeal Waiver is well-taken, and [he] does not

contest it.” Resp. at 1. He “requests this Court enter an order granting the Motion

and take any further steps necessary to adjudicate this appeal.” Id. Accordingly, we

grant the government’s motion to enforce the appeal waiver and dismiss the appeal.


                                            Entered for the Court
                                            Per Curiam




                                           2